Exhibit Agreement of Lease, made as of this 13th day of July, 1989, between MITCHMAR ATLANTA PROPERTIES, INC., a Delaware corporation, with offices at 151 Sunnyside Boulevard, Plainview, New York 11803 party of the first part, hereinafter referred to as OWNER, and SID TOOL CO., INC., a New York corporation, with offices at 151 Sunnyside Boulevard, Plainview, New York 11803, party of the second part, hereinafter referred to as TENANT, Witnesseth:Owner hereby leases to Tenant and Tenant hereby hires from Owner the land shown on the survey annexed hereto as Exhibit A, together with all the rights and appurtenances that pertain thereto and the approximately 236,738 square foot building and improvements to be constructed thereon, for the term as provided at paragraph 42 of the attached rider, at an annual rental rate of set forth at paragraph 43 (“fixed rent”) of the attached rider, which Tenant agrees to pay in lawful money of the United States which shall be legal tender in payment of all debts and dues, public and private, at the time of payment, in equal monthly installments in advance on the first day of each month during said term, at the office of Owner or such other place as Owner may designate, without any set off or deduction whatsoever. In the event that, at the commencement of the term of this lease, or thereafter, Tenant shall be in default in the payment of rent to Owner pursuant to the terms of another lease with Owner or with Owner’s predecessor in interest, Owner may at Owner’s option and without notice to Tenant add the amount of such arrears to any monthly installment of rent payable hereunder and the same shall be payable to Owner as additional rent. The parties hereto, for themselves, their heirs, distributees, executors, administrators, legal representatives, successors and assigns, hereby covenant as follows: Occupancy:1.Tenant shall pay the rent as above and as hereinafter provided. Use:2.Tenant shall use and occupy demised premises for warehouse, distribution and sale of tools and equipment and offices therefor, provided such use is in accordance with the Certificate of Occupancy for the building, if any, and for no other purpose. Alterations:3.Tenant shall make no changes in or to the demised premises of any nature without Owner’s prior written consent.Subject to the prior written consent of Owner, and to the provisions of this article, Tenant at Tenant’s expense, may make alterations, installations, additions or improvements which are non-structural and which do not affect utility services or plumbing and electrical lines, in or to the interior of the demised premises using contractors or mechanics first approved by Owner.Tenant shall, at its expense, before making any alterations, additions, installations or improvements obtain all permits, approval and certificates required by any governmental or quasi-governmental bodies and (upon completion) certificates of final approval thereof and shall deliver promptly duplicates of all such permits, approvals and certificates to Owner.Tenant agrees to carry and will cause Tenant’s contractors and sub-contractors to carry such workman’s compensation, general liability, personal and property damage insurance as Owner may require.If any mechanic’s lien is filed against the demised premises, or the building of which the same forms a part, for work claimed to have been dome for, or materials furnished to, Tenant, whether or not done pursuant to this article, the same shall be discharged by Tenant within thirty days thereafter, at Tenant’s expense, by filing the bond required by law or otherwise.All fixtures and all paneling, partitions, railings and like installations, installed in the premises at any time, either by Tenant or Owner on Tenant’s behalf, shall, upon installation, become the property of Owner and shall remain upon and be surrendered with the demised premises unless Owner, by notice to Tenant no later than twenty days prior to the dated fixed as the termination of this lease, elects to relinquish Owner’s right thereto and to have them removed by Tenant, in which event the same shall be removed from the demised premises by Tenant prior to the expiration of the lease, at Tenant’s expense.Nothing in this Article shall be construed to give Owner title to or to prevent Tenant’s removal of trade fixtures, moveable office furniture and equipment, but upon removal of any such from the premises or upon removal of other installations as may be required by Owner, Tenant shall immediately and at its expense, repair and restore the premises to the condition existing prior to installation and repair any damage to the demised premises or the building due to such removal. 4.[Reserved] Window Cleaning:5.Tenant will not clean nor require, permit, suffer or allow any window in the demised premises to be cleaned from the outside in violation of any applicable law or of the Rules of the Board of Standards and Appeals, or of any other Board or body having or asserting jurisdiction. Requirements of Law, Fire Insurance, Floor Loads:6.Prior to the commencement of the lease term, if Tenant is then in possession, and at all times thereafter, Tenant shall, at Tenant’s sole cost and expense, promptly comply with all present and future laws, orders and regulations of all state, federal, municipal and local governments, departments, commissions and boards and any direction of any public officer pursuant to law, and all orders, rules and regulations of the New York Board of Fire Underwriters (or similar body in the jurisdiction in which the demised premises lies) , or any similar body which shall impose any violation, order or duty upon Owner or Tenant with respect to the demised premises, whether or not arising out of Tenant’s use or manner of use thereof, or, with respect to the building, if arising out of Tenant’s use or manner of use of the demised premises or the building (including the use permitted under the lease). Except as provided in Article 30 hereof, nothing herein shall require Tenant to make structural repairs or alterations unless Tenant has, by its manner of use of the demised premises or method of operation therein, violated any such laws, ordinances, orders, rules, regulations or requirements with respect thereto.
